An examination of the amended complaint discloses that Count I for breach of contract and Count II for conversion are based upon the identical facts and circumstances; and Count III is for fraud based upon the same facts and circumstances. Consequently, the causes of action are all interrelated and within the meaning of Mendez v. West Flagler Family Ass’n, 303 So.2d 1 (Fla.1974). The order granting defendant’s motion to dismiss as to Counts II and III and transferring Count I to the County Judges’ Court constituted an interlocutory order. The Rules of Civil Procedure do not authorize the filing of a motion for rehearing directed to an interlocutory order. Consequently, the notice of appeal lodged in this court was untimely filed and the court lacks subject matter jurisdiction thereof. The appellee’s motion for rehearing is granted. The order of this court denying the appellee’s motion to dismiss the appeal is vacated. The appellee’s motion to dismiss the appeal is granted without prejudice to the appellants’ remedy in the county court.
It is so ordered.
HUBBART, NESBITT and JORGENSON, JJ., concur.